Citation Nr: 1103340	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-05 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for left knee 
chondromalacia patella.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to 
September 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).

Since tinnitus was granted during the pendency of the appeal and 
no notice of disagreement has been received as to that issue, 
such represents a full grant of benefits sought on appeal.  
Additionally, because the Veteran did not complete the appeal as 
to his left foot skin issue in his substantive appeal, the Board 
likewise does not have jurisdiction over that issue on appeal.  
See 38 C.F.R. §§ 20.200, 20.202 (2010).  Consequently, the only 
issues in appellate status are those listed on the title page of 
this decision. 

The issue of service connection for left knee chondromalacia 
patella is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record establishes current bilateral sensorineural 
hearing loss, which was first diagnosed many years after 
discharge from service.

2.  The Veteran was exposed to noise as a consequence of his 
military service.

3.  The preponderance of the evidence does not demonstrate that 
the Veteran's currently diagnosed bilateral sensorineural hearing 
loss was due to or the result of military service, to include any 
noise exposure therein.



CONCLUSION OF LAW

The criteria establishing service connection for hearing loss 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2007 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA examination.  Moreover, the Veteran and his 
representative's statements in support of the claim are of 
record.  The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The service treatment records include an August 1972 enlistment 
examination showing auditory acuity as follows:


500 Hz
1000 
Hz
2000 
Hz
3000 
Hz
4000 Hz
6000 Hz
RIGHT
15
5
5
0
0
-
LEFT
20
5
10
0
5
-

The Veteran denied any hearing loss in an accompanying report of 
medical history. 

The Veteran again denied hearing loss in August 1974, at which 
time his auditory acuity was as follows: 


500 Hz
1000 
Hz
2000 
Hz
3000 
Hz
4000 Hz
6000 Hz
RIGHT
5
15
5
0
5
5
LEFT
10
10
5
5
5
15

The Veteran underwent another examination in August 1978, however 
no audiometric testing was conducted at that time.  He did not 
report any hearing loss at that time.   He also denied any 
hearing loss in an October 1981 report of medical history.  

During his separation examination, the Veteran did report hearing 
loss and ringing in his ears at that time.  The doctor at that 
time noted that the Veteran did not have hearing loss and only 
occasionally had ringing in his ears.  The Veteran's separation 
examination demonstrated normal ears and ear drums, and his 
hearing acuity was found to be as follows:


500 Hz
1000 
Hz
2000 
Hz
3000 
Hz
4000 Hz
6000 Hz
RIGHT
10
15
10
5
5
25
LEFT
0
15
15
0
15
25

Post-service, the Veteran filed an informal claim with VA in 
February 2007, and in his formal claim-submitted in March 2007-
the Veteran indicated that he had not sought any non-VA or 
military treatment for his claimed conditions.  When asked to 
identify any treatment, the Veteran replied in an April 2007 
correspondence that he did not have any further evidence to 
submit in relation to his claim.  Thus, the record does not 
demonstrate that he has ever sought any treatment for his hearing 
loss at any time after his discharge from service.

The Veteran underwent a VA examination in December 2008.  The VA 
examiner noted the audiometric results from August 1972, August 
1974, as well as the separation examination results from May 
1992.  She also noted the subjective complaint of hearing loss at 
separation, and that there was no objective hearing loss at that 
time.  The Veteran reported gradual onset of hearing loss prior 
to retirement from service, though he denied any temporary or 
sudden shifts in his hearing during service.  He further reported 
military noise exposure to combat training and small arms fire.  
He denied post-service occupational noise exposure, but 
acknowledged recreational noise exposure secondary to deer 
hunting once a year since he was age 14, as well as noise 
exposure from use of lawn care equipment.   He used hearing 
protection during with such recreational noise exposure.  He 
further reported a positive history of ear infections as an 
infant without complication, a history of familial hearing loss, 
a history of allergies and a tonsillectomy, and use of 
medications for allergies and depression.

On examination, the Veteran's audiometric results were as 
follows: 


500 
Hz
1000 
Hz
2000 
Hz
3000 
Hz
4000 
Hz
Avg 
Speech 
Discriminat
ion
RIGHT
20
25
25
50
70
42.5
98
LEFT
15
25
25
35
55
35
100

The VA examiner diagnosed moderately severe to severe 
sensorineural hearing loss with excellent word recognition scores 
in the right ear, and mild dropping to moderately severe 
sensorineural hearing loss in the left ear.  

The VA examiner opined that the Veteran's bilateral hearing loss 
was not caused by military service.  She noted that the Veteran's 
hearing was normal at entrance into service and was normal in 
August 1974.  She further noted the Veteran's separation 
audiogram, which demonstrated normal clinical hearing, but also 
demonstrated a significant threshold shift at 6000 Hz only.  She 
also noted the Veteran's subjective complaints of hearing loss at 
separation, but that no hearing loss was noted at that time.  
Given the foregoing, the VA examiner stated that the Veteran's 
bilateral hearing loss was "more likely than not due to age, 
medications, and any late onset genetic relationship."  She 
noted the Veteran's report of familial hearing loss when his 
grandfather was older and further noted the Veteran's 
recreational deer hunting and other noise exposure.  She further 
stated that the Veteran's etiology of his hearing loss was 
"definitely" post-military in onset, but could not be 
attributed to any specific post-service cause.  In support of her 
opinion, she cited animal studies which suggested that noise-
induced hearing loss has a delayed onset and that the effects of 
noise are cumulative in nature.  She concluded that therefore, 
the Veteran's bilateral hearing loss was not caused by military 
service.

The Veteran also submitted an internet article which demonstrates 
that one of the leading causes of tinnitus, which is service-
connected, is noise-induced hearing loss.

In his January 2008 notice of disagreement, the Veteran indicated 
that his hearing "deteriorated since [his] entry into" service.  
He stated that he spent most of his 20 years of service in the 
Marine Corps Air Wing, during which time he was exposed to loud 
aircraft noise on a daily basis; he indicated that wearing 
hearing protection was "not always an option."  He stated his 
belief that the loud aircraft noise during service caused his 
hearing loss.  He further clarified in his February 2009 
substantive appeal that the post-service recreational noise noted 
by the VA examiner was minimal and that he always used hearing 
protection in such circumstances.  He additionally argued that 
the internet article that he provided shows that the cause of his 
service-connected tinnitus was the same as the cause of his 
hearing loss.   

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).
Additionally, the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).


38 C.F.R § 3.385 does not preclude service connection for a 
current hearing loss disability where hearing was within normal 
limits on audiometric testing at separation from service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when 
audiometric test results at a veteran's separation from service 
do not meet the requirements of 38 C.F.R. § 3.303(d), a veteran 
may nevertheless establish service connection for current hearing 
disability by submitting medical evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. App. 
155 (1993).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

The Board finds that the Veteran is currently diagnosed with 
bilateral sensorineural hearing loss, see 38 C.F.R. § 3.385, but 
that such a diagnosis was not rendered to a compensable degree 
within one year of discharge from military service.  Therefore, a 
grant of service connection on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.  However, he may still 
establish service connection under other principles.  See Combee 
v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In this case, the service treatment records demonstrate 
clinically normal hearing at all relevant auditory thresholds.  
However, the Board notes that the Veteran has competently 
asserted that he was exposed to aircraft noise, as well as combat 
training and small arms fire during military service.  Such lay 
evidence of military noise exposure is representative of the 
types, places and circumstances of the Veteran's military 
service.  See 38 U.S.C.A. § 1154(a) (West 2002).  Consequently, 
the Board acknowledges that the Veteran has an in-service event, 
the second element necessary for service connection.

The remaining question for consideration is whether the currently 
diagnosis hearing loss is related to the in-service noise 
exposure.  In this regard, the Board acknowledges the Veteran's 
assertions that his hearing loss began the day he entered 
military service and that such has "deteriorated" since that 
time.  Such statements are competent assertions of continuity of 
symptomatology.  The Board acknowledges that the Veteran 
complained subjectively of hearing loss at separation, though the 
contemporaneous clinical evidence demonstrated no objective 
hearing loss at that time.  Since discharge, however, the Veteran 
has not complained of, sought treatment for, or otherwise noted 
continued hearing loss until he filed a claim for service 
connection in 2007.  Thus, the record is completely void of any 
hearing loss complaints or treatment post-service, and the wealth 
of contemporaneous clinical evidence demonstrates that the 
Veteran did not have any hearing loss in service or for many 
years thereafter.  In this regard, the Board notes that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim, which weighs against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000).  

Thus, while the Board acknowledges the Veteran's competent lay 
evidence of an ongoing hearing problem since service, the Board 
finds his assertions of continuity of symptomatology to be not 
credible, particularly given the approximately 20 years since 
discharge from service without any manifestations of 
symptomatology and without any claim being raised.  See 38 C.F.R. 
§ 3.303(b).  

Furthermore, the only competent medical opinion of record 
specifically rejected the Veteran's military noise exposure as 
the cause of his bilateral sensorineural hearing loss.  The VA 
examiner noted the normal hearing throughout service and even 
noted the Veteran's significant shift in hearing at 6000 Hz in 
May 1992.  She specifically contemplated whether the Veteran's 
military noise exposure caused his current hearing loss and 
rejected that assertion, determining instead that the current 
hearing loss was due to any one of a number of post-service 
reasons, including age, medications or familial/genetic history.  
She further contemplated whether the Veteran's hearing loss was 
due to military noise in service even though no hearing loss was 
shown in service, as required by Hensley; she also rejected that 
assertion.  Her opinion was well-reasoned and was offered after a 
review of the record.  For these reasons it is deemed highly 
probative.  There is no competent evidence of record to refute 
the VA examiner's opinion.  

The Veteran himself believes that his hearing loss was caused by 
active service.  In this regard, the Board acknowledges Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was 
held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, the question of causation extends beyond an immediately 
observable cause-and-effect relationship and, as such, the 
Veteran is not competent to address etiology in the present case.

Regarding the submitted internet article, such links tinnitus to 
hearing loss, but not vice versa.  More significantly, however, 
the article cannot serve to establish service connection in this 
specific case as it does not account for the Veteran's medical 
and military background.  See Sacks v. West, 11 Vet. App. 314, 
317 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).  
Moreover, the Veteran has not asserted that his tinnitus has 
caused his hearing loss, but merely that whatever caused his 
tinnitus (noise exposure in service) also caused his hearing 
loss.  Such was specifically contemplated by the VA examiner in 
her opinion and expressly rejected, as discussed above.  

Since there is no reasonable possibility raised by the record of 
hearing loss being caused by tinnitus, or even a lay assertion to 
that effect, the VA examiner's opinion which omits such 
discussion is not inadequate for rating purposes in this case; 
and thus, a remand for a medical opinion on secondary service 
connection is not necessary in this case.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); see also 38 C.F.R. § 3.310 (2010). 

For the above reasons, the Board must deny the Veteran's claim of 
service connection for hearing loss because there is no competent 
evidence of a nexus between service and his current hearing loss.  
See 38 C.F.R. § 3.303.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Service connection for hearing loss is denied.


REMAND

The Board notes that the Veteran underwent a VA examination of 
his left knee in June 2007.  During that examination, he was 
diagnosed with left knee chondromalacia patella; the x-rays taken 
at that time were normal.  The Veteran indicated that he fell in 
service and bruised his knee cap.  Service treatment records 
confirm that he sought treatment for left knee pain in January 
1980 after falling on his knee in July 1979.  The Veteran was 
diagnosed at that time with "? Condomalaysia."  Another 
treatment note from that same day diagnosed "early 
chondromalacia."  Subsequent treatment records do not 
demonstrate any further treatment for that condition, and the 
separation examination in May 1992 noted a normal left knee.

The June 2007 VA examiner appears to diagnosis the Veteran with 
left knee chondromalacia patella, and then to state that such is 
not due to service.  However, in providing a rationale, the 
examiner noted that x-rays were normal and that there was a 
slight decrease in the range of motion of his left knee.  The 
examiner further noted that the Veteran was a runner and was able 
to exercise, and that his left knee pain does not affect his 
occupation.  However, the degree of severity of the left knee 
disability is not the primary question at issue- rather the 
essential matter is why the current problems are or are not 
related to service.  The examiner's rationale is not 
responsiveness to this subject and thus an additional opinion is 
required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

On remand, the VA examiner must give an opinion, with a 
supporting rationale, as to whether the Veteran's current 
left knee disorder began in or is caused by military 
service.  The VA examiner must take as conclusive fact 
that: (a) the Veteran is currently diagnosed with left 
knee chondromalacia patella; and, (b) the Veteran injured 
his left knee in service in July 1979 and was diagnosed in 
service with "early chondromalacia" in January 1980.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the June 2007 VA examiner to 
review the claims file, her June 2007 VA 
examination report, and THIS REMAND ORDER in 
order to render an addendum to that report 
regarding the following:

Whether the Veteran's currently-
diagnosed left knee chondromalacia 
patella more likely, less likely or at 
least as likely as not (50 percent or 
greater probability) arose as a result 
of military service.  

The examiner must take as conclusive 
fact that: (a) the Veteran is 
currently-diagnosed with left knee 
chondromalacia patella; and, (b) he 
injured his left knee in service in 
July 1979 and was diagnosed with 
"early chondromalacia" in January 
1980, during military service.

The VA examiner must discuss the 
relationship of the current left knee 
disorder to military service, and must 
specifically reference the July 1979 
left knee injury and the January 1980 
diagnosis in service in any rationale 
that she gives.

The examiner is further instructed to 
give a clear rationale for any opinion 
that she expresses.  If the examiner 
opines that the above question cannot be 
resolved without resorting to 
speculation, then a detailed medical 
explanation as to why this is so (i.e., 
why is the causation unknowable?) must 
be provided.

If the June 2007 VA examiner is unavailable, 
another examiner of similar qualifications 
may opine as to the above.  If the June 2007 
VA examiner, or any subsequent examiner, 
finds that the above questions cannot be 
answered without another VA examination, such 
should be scheduled and the file must be 
reviewed in conjunction with such 
examination.

2.  After the development requested above has 
been completed, the RO/AMC should again 
review the record and readjudicate the 
Veteran's claim for service connection for 
left knee chondromalacia patella.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


